Case 1:20-cr-00305-DLC Document 31 Filed 11/04/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

eee eee EE eee eee x
UNITED STATES OF AMERICA, : 20cr305 (DLC)
-V- : ORDER
ADRIAN ALFARO DIAZ,
USDC SDNY
Defendant. : DOCUMENT
; ELECTRONICALLY FILED
FE a DOC #:
DENISE COTE, District Judge: DATE rep: IY 202) _

 

 

 

The attorney for the defendant having requested an
adjournment of the change of plea proceeding scheduled for
November 5, 2020, it is hereby

ORDERED that the change of plea hearing is adjourned to
November 19, 2020 at 11 a.m. using the CourtCall platform.
Defense counsel will be given an opportunity to speak with the
defendant by telephone for fifteen minutes before the proceeding
begins (i.e., at 10:45 a.m.).

To optimize the quality of the video feed, only the Court,
the defendant, defense counsel, and counsel for the Government
will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the
CourtCall system, only one counsel per party may participate.
Co-counsel, members of the press, and the public may access the
audio feed of the conference by calling 855-268-7844 and using

access code 32091812# and PIN 9921299#.

 

 

 
Case 1:20-cr-00305-DLC Document 31 Filed 11/04/20 Page 2 of 3

Tn advance of the conference, Chambers will email the
parties with further information on how to access the
conference. Those participating by video will be provided a
link to be pasted into their browser. The link is non-
transferrable and can be used by only one person; further, it
should be used only at the time of the conference because using
it earlier could result in disruptions to other proceedings.

To optimize use of the CourtCall technology, all those
participating by video should:

1. Use the most recent version of Firefox, Chrome, or
Safari as the web browser. Do not use Internet
Explorer.

2, Use hard-wired internet or WiFi. If using WiFi, the
device should be positioned as close to the Wi-Fi router
as possible to ensure a strong signal. (Weak signals

may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router
during the conference.

Further, all participants must identify themselves every time
they speak, spell any proper names for the court reporter, and
take care not to interrupt or speak over one another. Finally,
all of those accessing the conference — whether in listen-only
mode or otherwise — are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

If CourtCall does not work well enough and the Court
decides to transition to its teleconference line, counsel snouid

call 888-363-4749 and use access code 4324948#. (Members of the

 

 

 
Case 1:20-cr-00305-DLC Document 31 Filed 11/04/20 Page 3 of 3

press and public may cali the same number, but will not be
permitted to speak during the conference.} In that event, and
in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-193, available at

https: //www.nysd.uscourts.gov/sites/default/files/practice docum
ents/DLC%20Cote%20COVID-19%20Fmergency%20Practices%20~

%20May%2013%2C%202020.pdf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Fach party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2, Counsel should use a landline whenever possible, should
use a headset instead of a speakerphone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time,

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themselves every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

4. If there is a beep or chime indicating that a new caller
has joined while counsel is speaking, counsel should
pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has
not been dropped from the call.

Dated: New York, New York
November 4, 2020

   

DENISE COTE
United Btates District Judge

 

 
